Case 8:15-cv-02034-JVS-JCG Document 878 Filed 11/26/19 Page 1 of 8 Page ID #:66046

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 15-2034 JVS (JCGx)                                      Date   November 26, 2019
 Title             Natural-Immunogenics Corp. v. Newport Trial Group, et al



 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
           Lisa Bredahl/Rolls Royce Paschal
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:



 Proceedings:           [IN CHAMBERS] Order Regarding Cross Objections to the Special
                        Master’s Corrected Order Re Implied Waiver at Docket No. 770

      Before the Court are cross-objections to the Special Master’s “Corrected Order Re
Implied Waiver Documents Following Remand” at Docket No. 770. Def. Obj., Docket
No. 771; Pl. Obj., Docket No. 772. The parties each filed opposition briefs, Docket Nos.
821, 822, and reply briefs, Docket Nos. 824, 825.

         For the following reasons, the Court overrules the cross objections.

                                                    I. BACKGROUND

       The background of this case is well known to the parties and the Court. This Order
recites background only as relevant to the parties’ cross-objections.

A.       Overview

       This case concerns litigation between NIC and NTG, its attorneys, and its clients.
In brief, NIC alleges that NTG routinely fabricated class-action litigation to extort money
from defendants nationwide. Docket No. 92 ¶ 2. In addition to the NTG Defendants,
NIC has sued Taylor Demulder (“Demulder”), Matthew Dronkers (“Dronkers”), Andrew
Nilon (“Nilon”), Sam Pfleg (“Pfleg”), Giovanni Sandoval (“Sandoval”), and Sam
Schoonover (“Schoonover”) (collectively, the “Non-NTG Defendants”), who served as
lead plaintiffs in these cases. Id. NIC’s Second Amended Complaint (“SAC”) alleges
that the NTG Defendants perpetrated two litigation schemes: (1) the false-advertising
scheme and (2) the unauthorized recording, or “wiretapping” scheme. See generally, id.

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 8
Case 8:15-cv-02034-JVS-JCG Document 878 Filed 11/26/19 Page 2 of 8 Page ID #:66047

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       SACV 15-2034 JVS (JCGx)                                    Date   November 26, 2019
 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

       In the false advertising scheme, NTG and its investigator Andrew Baslow
(“Baslow”) would identify individuals to serve as lead plaintiffs in consumer fraud class
actions against companies selling products in California. Docket No. 92 ¶¶ 23–24. NTG
would then bribe these individuals to make intentional false representations that (1) they
purchased the defendant’s product in reliance on the representations made in defendant’s
product advertisements; (2) the product did not work as advertised; and (3) they were
injured as a result of their reliance on the advertisements. Id. ¶ 29. Using these false
allegations, NTG would threaten companies with statewide class actions under various
California consumer protection statutes,1 and, before the companies could discover that
the allegations were false, extort out-of-court settlements from these companies. Id. ¶ 27.

       The wiretapping scheme functioned similarly. Under the wiretapping scheme,
NTG and Baslow would identify individuals to serve as potential lead plaintiffs in
consumer privacy class actions. Id. ¶¶ 23–24. NTG would then bribe these individuals to
stage private phone calls to various companies, and then later make intentionally false
representations that (1) they were not aware that the call was being recorded; (2) they did
not consent to the recording; and (3) they later learned that the company recorded all
incoming calls only after completing the call. Id. ¶ 34. Using these false allegations,
NTG would threaten companies with statewide class actions under the California
Invasion of Privacy Act, Cal. Pen. Code §§ 632 et seq., (“CIPA”)2 and, before the


         1
         NIC’s SAC identifies four lawsuits filed in connection with the false advertising scheme: (1)
Nilon v. Natural-Immunogenics Corp., Case No. 3:12-cv-00930-LAB-BGS (C.D. Cal. 2012) (“Nilon”);
(2) Pfleg v. Nature’s Way Prods., Inc., Case No. 37-2012-0051979-CU-MT-NC (San Diego Cty. Sup.
Ct. 2012) (“Nature’s Way”); (3) Dronkers v. Kiss My Face, LLC, Case No. 3:12-01151-JAH (S.D. Cal.
2012) (“Kiss My Face”); and (4) Morales v. Magna, Inc., Case No. 3:10-cv-01601-EDL (N.D. Cal.
2010) (“Magna”). Docket No. 92 ¶¶ 49–147, 175–221, 265–81. Nilon, Pfleg, and Dronkers served as
the lead plaintiffs in Nilon, Nature’s Way, and Kiss My Face, respectively. (Id.) Sandoval later
substituted in as lead plaintiff in Nilon. Id. ¶¶ 105–13. Non-party Dan Bobba (“Bobba”) served as a
lead plaintiff in Magna. Id. ¶ 266.
         2
         NIC’s SAC identifies four lawsuits filed in connection with the wiretapping scheme: (1) Nilon
v. Chromadex, Inc., Case No. 56-2013-00436790-CU-MT-VTA (Ventura Cty. Sup. Ct. 2013)
(“Chromadex”); (2) Demulder v. Carter-Reed Co., LLC, Case No. 3:12-cv-0333-BTM (S.D. Cal. 2012)
(“Carter-Reed”); (3) Schoonover v. Himalaya Drug Co., Case No. 12-cv-1782 (S.D. Cal. 2012)
(“Himalaya Drug”); and (4) Torres v. Nutrisystem, Case No. 8:12-cv-01854-CJC-JPR (C.D. Cal. 2012)
(“Nutrisystem”). Id. ¶¶ 148–74, 222–64, 282–317. Nilon, Demulder, and Schoonover served as the
lead plaintiffs in Chromadex, Carter-Reed, and Himalaya Drug, respectively. Id. Non-party Raquel
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                              Page 2 of 8
Case 8:15-cv-02034-JVS-JCG Document 878 Filed 11/26/19 Page 3 of 8 Page ID #:66048

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.            SACV 15-2034 JVS (JCGx)                                Date   November 26, 2019
 Title           Natural-Immunogenics Corp. v. Newport Trial Group, et al

companies could discover that the allegations were false, extort out-of-court settlements
from these companies. Id.

B.       Relevant Procedural History


       On June 12, 2018, the Court held that the Defendants had impliedly waived
privilege by asserting the “tester” defense. Docket No. 659 at 20. The Court held that
“NIC is entitled to discovery into NIC’s [sic] use of tester plaintiffs and any instructions
given to tester plaintiffs by the NTG Defendants or its agents.” Id. On October 11, 2018,
at Defendants’ request, the Court issued an Order Clarifying the Scope of Implied Waiver
and directed the Special Master to perform an in camera review so that the files
appropriately subject to the implied waiver would be identified and produced. Docket
No. 753. The Court clarified its prior order and explained that three categories of
documents fell within the scope of the implied waiver:

                1.       All communications between the NTG Defendants and its
                         tester plaintiffs regarding the NTG Defendants’ tester
                         activity in Chromadex, Himalaya Drug, and Carter-Reed,
                         including but not limited to instructions to testers and
                         information relevant to testers’ reasons for making calls
                         giving rise to CIPA injuries, regardless of when the
                         communications occurred;

                2.       All internal communications between the NTG Defendants
                         or the NTG Defendants and their agents regarding the NTG
                         Defendants’ tester activity in Chromadex, Himalaya Drug,
                         and Carter-Reed, including but not limited to instructions
                         to testers and information relevant to testers’ reasons for
                         making calls giving rise to CIPA injuries, regardless of
                         when the communications occurred; and

                3.       Any communications or documents containing the word
                         “tester” in Chromadex, Himalaya Drug, and Carter-Reed.


Torres (“Torres”) served as a lead plaintiff in Nutrisystem. Id. ¶¶ 289, 295.
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                            Page 3 of 8
Case 8:15-cv-02034-JVS-JCG Document 878 Filed 11/26/19 Page 4 of 8 Page ID #:66049

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       SACV 15-2034 JVS (JCGx)                                    Date   November 26, 2019
 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al



Id. at 7–8.

       On October 26, 2018, Defendants lodged 25 documents with the Special Master
that they claimed encompassed all files within the Court’s identified categories. See
Docket No. 755 (NTG Notice of Lodging); Docket No. 756 (Non-NTG Notice of
Lodging). NIC responded and requested that the Special Master review 289 files
concerning the “tester” cases at issue, which were drawn from Defendants’ privilege logs
pertaining to the applicable CIPA cases. See Docket No. 757. After a telephonic
hearing, the Special Master agreed with NIC and ordered the Defendants to produce for
in camera review all 289 documents identified by NIC. Docket No. 761. On November
15, 2018, the Defendants lodged those 289 documents requested by the Special Master.
Docket Nos. 765, 766.

      The Special Master issued a preliminary order requesting that Defendants lodge
proposed redactions to documents that potentially fell within the waiver. Docket No.
764. The Defendants submitted proposed redactions. Docket Nos. 765, 766. Following
in camera review, the Special Master issued a Tentative Order finding that 88 (not 25) of
the documents fell within the implied waiver. Following oral argument, the Special
Master issued a final order finding that implied waiver applied to 88 documents. The
Order permitted some of the proposed redactions while denying others. Dkt. 770
(Corrected Order). The parties now cross-objection to the Special Master’s Order.
Docket Nos. 771, 772.

                                        II. LEGAL STANDARD

      The Court reviews all objections to the Special Master’s findings of fact or
conclusions of law de novo. Fed. R. Civ. P. 53(f).

                                           III. DISCUSSION

A.       Defendants’ Objections

      Defendants argue that the Special Master erroneously compelled 16 documents that
do not discuss tester activity, and therefore do not trigger the implied waiver of attorney-

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 4 of 8
Case 8:15-cv-02034-JVS-JCG Document 878 Filed 11/26/19 Page 5 of 8 Page ID #:66050

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       SACV 15-2034 JVS (JCGx)                                    Date   November 26, 2019
 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

privilege.3 Def. Obj., Docket No. 771 at 3–7. The Court disagrees.

      Once a court finds that implied waiver exists, it “must impose a waiver no broader
than needed to ensure the fairness of the proceedings before it.” Bittaker v. Woodford,
331 F.3d 715, 720 (9th Cir. 2003) (en banc). The implied waiver doctrine requires that
the court “closely tailor the scope of the waiver to the needs of the opposing party.” Id.
Therefore, a court finding an implied waiver and ordering production must define the
contours of the production and the waiver. Id. at 721. “[F]airness, not relevance, is the
touchstone of the scope of the implied waiver doctrine.” Rambus Inc. v. Samsung Elecs.
Co., No. C-05-00334 RMW, 2007 WL 3444376, at *6 (N.D. Cal. Nov. 13, 2007).

       Here, the Court ordered production of all files relates to the “Defendants’ tester
activity in Chromadex, Himalaya Drug, and Carter-Reed.” Docket No. 753 at 7–8. In so
doing, the Court found that any document related to NTG’s alleged use of testers in those
three cases were vital to NIC’s case. Id. at 5–6.

       The Court has reviewed in camera each of the documents reviewed by the Special
Master prior to her order compelling 88 documents based on implied waiver to the
attorney-client privilege. See Docket No. 770. The Court’s review demonstrates that the
documents compelled by the Special Master each relate to NTG’s use of alleged tester
plaintiffs. Defendants argue that the Special Master compelled documents containing
only “quasi-administrative” discussions regarding Nilon’s case (Chromadex) which are
“unrelated to tester activity.” Def. Obj., Docket No. 771 at 4. The Court disagrees.
There is no “administrative” exception to implied waiver to attorney-client privilege. The
communications compelled by the Special Master are vital to NIC’s ability to rebut
Defendants’ argument that Nilon, Schoonover, and Demulder were acting as mere testers
when they called the defendants in Chromadex, Himalaya Drug, and Carter-Reed,
respectively, and therefore fall within the scope of the Court’s holding on Defendants’
implied waiver. Such communications are not restricted to those which mention the use
of “testers,” but also include communications which reveal the underlying nature of the
allegedly “tester” claims. Accordingly, Defendants’ objections to the Special Master’s


         3
       These documents are Bates Nos. NTG041927–28; NTG041931–32; NTG041948–50;
NTG041951–53; NTG041954–56; NTG041957; NTG041979; NTG041980; NTG041996;
NTG041997–98; NTG042014–15; NTG006386–87; NTG006388–89; NTG006390; NILON00017–24;
and SCHOONOVER00003–04.
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 5 of 8
Case 8:15-cv-02034-JVS-JCG Document 878 Filed 11/26/19 Page 6 of 8 Page ID #:66051

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       SACV 15-2034 JVS (JCGx)                                    Date   November 26, 2019
 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

order are overruled to the extent Defendants object to the ruling that they compel
documents based on implied waiver to the attorney-client privilege. Defendants’ requests
for redactions are addressed below. See infra, section III.C.4

B.       NIC’s Objections

     NIC argues that (1) the Court must review all 289 files reviewed by the Special
Master to complete an adequate de novo review, and (2) the crime-fraud exception to
documents reviewed as part of the “tester” evaluation. Pl. Obj., Docket No. 772 at 3–7.

       The Court agrees that a de novo review of each document reviewed by the Special
Master is appropriate. Therefore, the Court has reviewed the complete set of documents
reviewed the Special Master from which 88 documents were compelled based on implied
waiver to the attorney-client privilege. Having performed this review, the Court finds
that the Special Master compelled all documents subject to the implied waiver to the
attorney-client privilege. NIC argues that the Court should compel each of the
documents reviewed by the Special Master because they are all relevant to Defendants’
“tester” defense. The Court disagrees; the documents which both the Court and the
Special Master concluded are not subject to implied waiver simply do not concern
Defendants’ use of (or the absence of) alleged “tester” plaintiffs.

      The Court also agrees with NIC that a concurrent review of the implied-waiver
documents under the crime-fraud exception to the attorney-client privilege is an
appropriate and efficient use of the Court’s resources. Therefore, during its review of the
implied-waiver documents, the Court conducted a concurrent review of the documents
under the crime-fraud exception to the attorney-client privilege. However, this review
did not reveal any non-duplicative documents subject to the crime-fraud exception.

      Therefore, NIC’s objection is overruled. As noted, the parties’ dispute regarding
redactions is addressed below. See infra, section III.C.

C.       Redactions


         4
         At the hearing, NTG asked the Court to take a second look at five documents: NTG 41927,
NTG 41928, NTG 41948, NTG 41951, and NTC 41954. Each of the docucments provides context for
the “tester” documents and/or fall within the fraud exception.
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 6 of 8
Case 8:15-cv-02034-JVS-JCG Document 878 Filed 11/26/19 Page 7 of 8 Page ID #:66052

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       SACV 15-2034 JVS (JCGx)                                    Date   November 26, 2019
 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al



      The Special Master rejected certain of Defendants’ proposed redactions, accepted
some redactions in part, and allowed some redactions as proposed. Docket No. 770 at
7–10. Defendants argue that the scope of the Special Master’s approved redactions was
too narrow. See generally, Def. Opp’n, Docket No. 771.

       The Court disagrees. As NIC contends, the Court should not approve redactions
that would conceal information necessary to understand the full context of implied waiver
material. See Pl. Obj., Docket No. 772 at 6. Although the Court narrowed the scope of
its implied waiver finding to “tester” activity in Chromadex, Himalaya Drug, and Carter-
Reed, the scope of the waiver with respect to these three cases is broad so as to provide
NIC with all vital information on NTG’s use of testers. Therefore, content that relates to
Defendants’ state of mind, plan, motive, or use of “testers” in those three cases must be
produced without redaction. The redactions approved by the Special Master properly
exclude information regarding cases other than Chromadex, Himalaya Drug, and Carter-
Reed (e.g., the names of other companies targeted by Defendants for litigation) without
depriving NIC of essential context. See United States v. Christensen, 828 F.3d 763, 803
(9th Cir. 2015) (“If the nonprivileged portions of a communication are distinct and
severable, and their disclosure would not effectively reveal the substance of the
privileged legal portions, the court must designate which portions of the communication
are protected and therefore may be excised or redacted (blocked out) prior to
disclosure.”).

      Accordingly, Defendants’ objection to the scope of the redactions approved by the
Special Master is overruled. Similarly, to the extent NIC objects to the Special Master’s
redaction findings, the objection is also overruled.

                                          IV. CONCLUSION

     For the foregoing reasons, the Court overrules the cross-objections to the Special
Master’s Order at Docket No. 770.

                 IT IS SO ORDERED.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 7 of 8
Case 8:15-cv-02034-JVS-JCG Document 878 Filed 11/26/19 Page 8 of 8 Page ID #:66053

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       SACV 15-2034 JVS (JCGx)                                          Date   November 26, 2019
 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al




                                                                                               :      0

                                                          Initials of Preparer      lmb/rrp




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                   Page 8 of 8
